Citation Nr: 1018218	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
arthritis with patellofemoral syndrome/chondromalacia patella, 
left knee, post-operative quadriceps tendon repair with scar, 
evaluated as 10 percent disabling on the basis of limitation of 
motion and 10 percent disabling on the basis of instability.  

2.  Entitlement to an initial rating in excess of 10 percent for 
patellofemoral syndrome, right knee.  

3.  Entitlement to a compensable initial rating for hypertension.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1990, 
January 1991 to March 1991, and January 1996 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for degenerative 
arthritis with patellofemoral syndrome/chondromalacia patella, 
left knee, post-operative quadriceps tendon repair with scar, 
with an initial 10 percent rating; and granted service connection 
for patellofemoral syndrome, right knee with an initial 10 
percent rating; and granted service connection for hypertension, 
with a noncompensable rating assigned.  Each grant of service 
connection was made effective March 15, 2006.  

The Veteran submitted a notice of disagreement with the initial 
ratings assigned for his left and right knee disabilities and 
hypertension.  The RO issued a statement of the case for the left 
knee and hypertension disabilities in June 2006, the Veteran 
submitted a VA Form 9 in July 2006, expressing his continued 
disagreement with the right knee rating.  The RO provided a 
statement of the case on the right knee disability in September 
2008, and the Board has interpreted the Veteran's August 2009 
claim for a right knee disability as a timely filed substantive 
appeal.  Moreover, the out of order Form 9 can serve to perfect 
the appeal.  Archbold v. Brown, 9 Vet. App. 124 (1996).  
Therefore, the issue of entitlement to a higher initial rating in 
excess of 10 percent for patellofemoral syndrome, right knee, is 
properly before the Board.  38 C.F.R. § 20.200 (2009).  

In a February 2010 rating decision, the RO granted a separate 10 
percent rating for left knee instability, effective September 15, 
2009.  A Veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown,  
6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial 
rating for the left knee disability remains before the Board.




FINDINGS OF FACT

1.  Degenerative arthritis with patellofemoral 
syndrome/chondromalacia patella, left knee, post-operative 
quadriceps tendon repair with scar manifested by degenerative 
joint disease, pain with noncompensable limitation of flexion, 
extension limited to at most 10 degrees, slight lateral 
instability, and a linear, nontender, stable scar measuring 15 by 
.3 cm.  

2.  Patellofemoral syndrome, right knee, is manifested by 
degenerative changes, pain and noncompensable limitation of 
flexion and extension without instability or subluxation.  

3.  Throughout the pendency of the appeal, the Veteran's 
hypertension has required continuous medication for control but 
has not been manifested by diastolic pressure of predominantly 
100 or more, or by systolic pressure predominantly 160 or more. 



CONCLUSIONS OF LAW

1.  The criteria for higher initial ratings for degenerative 
arthritis with patellofemoral syndrome/chondromalacia patella, 
left knee, post-operative quadriceps tendon repair with scar and 
instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 7801-7805 (2008 & 2009).

2.  The criteria for a higher initial rating for degenerative 
joint disease and patellofemoral syndrome, right knee, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010, 5024, 5260, 5261 (2009).

3.  The criteria for a compensable initial rating for 
hypertension have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.119, DC 7101 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

This appeal arises from disagreement with the initial evaluations 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as an effective date) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of error 
in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and private medical records.  
Additionally, the Veteran was provided VA examinations in January 
2007, August 2009, and September 2009 for his left and right knee 
disabilities and in February 2007 for hypertension.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Initial Ratings

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).   
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as 
well as industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In cases where an initially assigned disability evaluation is for 
consideration, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Left and Right Knees

The Veteran's left knee disability is rated under the criteria of 
38 C.F.R. § 4.71(a), Diagnostic Code 5010 (2009).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200 etc.). When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71(a), 
Diagnostic Codes 5003, 5010 (2009).  The knee is a major joint.  
38 C.F.R. § 4.45(f) (2009).

The Veteran's specific right knee disability has been 
characterized as patellofemoral syndrome.  This condition is not 
listed in the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be coded 
by the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71(a), 
Diagnostic Code 5024, tenosynovitis.  The diseases under 
Diagnostic Codes 5013 through 5024 are to be rated on limitation 
of motion of the affected part, as arthritis.  Id.  

In any event, X-ray examinations have been interpreted as showing 
degenerative changes in the right knee, which would also warrant 
rating under the criteria for degenerative arthritis under 
Diagnostic Code 5003

Limitation of flexion and extension of the knees is rated under 
38 C.F.R. § 4.71(a), Diagnostic Codes 5260 (flexion) and 5261 
(extension) (2009).  

Full range of motion in the knee is from 0 degrees extension to 
140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2009).

A noncompensable evaluation is provided where flexion is limited 
to 60 degrees or greater.  A 10 percent rating is warranted where 
flexion of the leg is limited to 45 degrees and a 20 percent 
rating is warranted where flexion is limited to 30 degrees.  
Where flexion is limited to 15 degrees, a 30 percent rating is 
provided.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the 
leg is limited to 5 degrees; a 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees; and a 20 
percent rating is warranted for extension limited to 15 degrees.  
A 30 percent rating is for assignment for extension limited to 20 
degrees.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Under Diagnostic Code 5257, when there is recurrent subluxation 
or lateral instability which is severe, a 30 percent evaluation 
is assignable; when moderate, a 20 percent evaluation is 
assignable; or when slight, a 10 percent evaluation is 
assignable.  

VA's General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified that 
for a knee disability rated under Diagnostic Code 5257 to warrant 
a separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under Diagnostic Code 
5260 or DC 5261 need not be compensable but must at least meet 
the criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).

The General Counsel has also held that separate rating can be 
provided for limitation of knee extension and flexion that is 
compensable under Diagnostic Code 5260 or 5261.  VAOPGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

As of October 23, 2008, revised provisions for evaluating scars 
were enacted; however, this new regulation indicates that the 
revised provisions are applicable only to claims received on or 
after October 23, 2008.  Accordingly, these revisions do not 
apply to the present case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  
Rather, the Veteran's claim for a higher rating for scars will be 
considered solely under the criteria effective as of the date of 
the claim.  Nevertheless, even if the scar was rated under the 
new rating criteria, a compensable evaluation would not be 
warranted for the same reasons as discussed below, as the new 
criteria do not include such a change that would provide the 
possibility for awarding a compensable rating in this case.  

Under Diagnostic Code 7801, scars, other than of the head, face 
or neck, that are deep or that cause limited motion warrant a 10 
percent rating when the scars cover an area or areas exceeding 6 
square inches (39 sq. cm.).  Scars that are superficial, do not 
cause limited motion, and cover area of 144 inches or more are 
given a compensable rating under Diagnostic Code 7802.  Unstable 
superficial scars are rated under Diagnostic Code 7803.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of the skin over the scar.  Superficial scars 
that are painful on examination are rated under Diagnostic Code 
7804.  Diagnostic Code 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 7805 
provides that other scars are rated on limitation of function of 
the affected part.  A deep scar is one associated with underlying 
soft tissue damage, and a superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801- 7805. 

Service treatment records show that the Veteran injured his left 
knee while running drills and playing basketball in March 2004.  
He was diagnosed as having a quadriceps tendon tear, which was 
surgically repaired that month.  Thereafter, he reported several 
incidents of re-aggravation of the left knee injury.  He 
periodically reported buckling and catching in his knee and 
consistently reported painful motion.  A magnetic resonance 
imaging (MRI) test performed in June 2006 showed findings 
compatible with quadriceps muscle tendon tear and post-surgical 
repair and early chondromalacia patella.  

A July 2006 Medical Evaluation Board report shows that the 
Veteran reported constant pain and tightness with intermittent 
locking of the left knee.  Examination revealed a well-healed 
midline surgical scar, without effusion, and normal muscle 
strength.  His flexion was to 120 degrees and he was stable to 
varus and valgus to 30 degrees.  The diagnoses included 
quadriceps tendon rupture, non-traumatic, osteoarthritis, status-
post surgery, chondromalacia patella, and left knee pain.  

Service treatment records show complaints of right knee pain 
beginning in May 1999 and a diagnosis retropatellar pain syndrome 
in June 1999.  

The Veteran received a VA examination in January 2007.  There was 
a linear 6-inch scar over the anterior aspect of his left knee.   
The scar was level and hypopigmented, but without tenderness, 
disfigurement, ulceration, adherence, instability, inflammation, 
edema, underlying tissue loss, keloid formation, or abnormal 
textural changes.  There was no leg length discrepancy and the 
feet did not show any signs of abnormal weight bearing.  

Both knees appeared grossly normal with no edema, effusion, 
weakness, redness, heat, abnormal movement, guarding, or 
subluxation.  There was tenderness to palpation along the 
inferior patella tendon and medial joint lines of both knees.  
There was no locking sensations, recurrent subluxation, or 
ankylosis, but there was crepitus with flexion and extension in 
both knees.  Bilateral range of motion of the knees was limited 
to 120 degrees in flexion and 5 degrees in extension on 
repetitive use.  The limitation was due to pain and fatigue.  
There was no lack of endurance or incoordination and the 
collateral and cruciate ligaments and lateral menisci appeared 
normal. 

X-rays showed degenerative calcifications at the insertion site 
of the quadriceps tendon and off the inferior aspect of the 
patella in the left knee and some minimal retropatellar 
degenerative change in the right knee.  The diagnoses were left 
and right knee patella femoral syndrome, left knee quadriceps 
tendon rupture post-operative with normal scarring, and left knee 
osteoarthritis and chondromalacia patella.  The examiner noted 
that the Veteran was able to walk independently and perform all 
usual activities, but might need to take breaks during periods of 
prolonged weight bearing.  

The Veteran received a second VA examination in August 2009 where 
he reported consistent pain and weakness, stiffness, swelling, 
giving way, lack of endurance, locking, and tenderness.  He did 
not experience heat, redness, fatigability, deformity, drainage, 
effusion, subluxation, or dislocation.  He reported up to six 
flare-ups per week with physical activity, which resulted in pain 
with running, jumping, climbing, prolonged standing, and walking.  

Upon examination, the left knee scar was noted to be superficial, 
linear, and 15 cm. by 0.3 cm.  It was not painful on examination, 
was not disfiguring, and there was no skin break down, underlying 
tissue damage, inflammation, edema, or keloid formation.  The 
Veteran reported that the scar was not painful and did not cause 
functional impairment or any other symptoms.  The Veteran's leg 
length was equal bilaterally and examination of the feet did not 
reveal any signs of abnormal weight bearing.  

In terms of the left knee, there was tenderness and anterior pain 
with squatting and walking.  In both the left and right knee, 
there were no signs of edema, instability, abnormal movement, 
effusion, weakness, redness, heat, deformity, guarding, 
malalignment, drainage, subluxation, locking pain, genu 
recurvatum, or crepitus.  Flexion in the left knee was limited to 
120 degrees, with pain starting at 110 degrees, and there was 
full extension but with pain at 10 degrees.  

Pain, fatigue, and lack of endurance were the functional factors 
found to limit range of motion in the left knee after repetitive 
use.  The right knee showed normal flexion and extension and was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  

The stability tests for the medial and lateral collateral 
ligaments, the anterior and posterior cruciate ligaments, and the 
medial and lateral meniscus ligaments were within normal limits.  
The August 2009 examiner diagnosed, in relevant part, 
degenerative arthritis with patellofemoral 
syndrome/chondromalacia patella, left knee, and scar, post-
operative quadriceps tendon repair.  

The Veteran received a third VA examination in September 2009 
where the left knee scar was measured at 9 cm. by 0.25 cm., was 
not disfiguring or painful on examination, and there was no skin 
break down, underlying tissue damage, inflammation, edema, keloid 
formation, or functional impairment.  

There was weakness, tenderness, guarding of movement, locking 
pain, and crepitus, but there were no signs of edema, 
instability, abnormal movement, effusion, redness, heat, 
deformity, malalignment, drainage, subluxation, genu recurvatum, 
or ankylosis bilaterally.  Left knee flexion was to 110 degrees 
with pain beginning at 90 degrees and was additionally limited to 
100 degrees after repetitive motion by pain, fatigue, weakness, 
lack of endurance, and incoordination.  Left knee extension was 
full without any limitations due to functional factors.  Right 
knee flexion was to 110 degrees with pain beginning at 100 
degrees and limited to 100 degrees after repetitive use by pain, 
fatigue, weakness, lack of endurance, and incoordination.  Right 
knee extension was limited by 5 degrees with pain and was not 
additionally limited after repetitive use by functional factors.  
X-rays taken at the time showed degenerative arthritic changes in 
the right knee.  

The stability tests were within normal limits for the right knee.  
However, the medial and lateral collateral ligaments, anterior 
and posterior cruciate ligaments, and medial and lateral 
collateral ligaments stability tests showed slight instability in 
the left knee.  The examiner diagnosed patellofemoral syndrome as 
well as degenerative joint disease of the right knee.  

As the foregoing makes clear, the Veteran has not had compensable 
limitation of flexion in either knee at any time since the 
effective date of service connection.  The most severe limitation 
of flexion was reported in the left knee on the September 2009 
examination where there was pain at 90 degrees.  Such limitation 
does not approximate the criteria for a compensable rating, which 
requires limitation of flexion to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260; see DeLuca v. Brown, 8 Vet. App. at 202.

The Veteran has also reported flare-ups.  He did not report any 
additional limitation of motion, during these flare-ups, but did 
report pain.  Examiners have assessed the impact of pain on 
motion.  The pain, as discussed in this decision, does not result 
in additional limitation that would warrant a compensable 
evaluation.  To the extent the Veteran was reporting an increase 
in the pain level; he has not reported any accompanying increase 
in limitation of motion.  

The Veteran was found to have compensable limitation of extension 
in the left knee on the August 2009 examination, where he was 
found to have pain at 10 degrees of extension.  38 C.F.R. § 
4.71a, Diagnostic Code 5261; see DeLuca v. Brown, at 202.  The 10 
percent rating under Diagnostic Code 5261 could not service as 
the basis for a higher initial rating, given the noncompensable 
limitation of flexion.  Diagnostic Code 5003 provides a single 10 
percent rating for a major joint affected by noncompensable 
limitation of motion.  Diagnostic Code 5003 provides the 10 
percent rating when a joint has non-compensable limitation of 
motion.  If follows that the 10 percent rating would not apply if 
the joint had compensable limitation.

Similarly, Diagnostic Code 5003 provides for a single 10 percent 
rating for each major joint affected by limitation of motion.  
Hence, separate ratings for noncompensable limitation of 
extension and flexion in the same joint would not be proper.  As 
such an evaluation in excess of 10 percent based on limitation of 
motion is not warranted for either knee at any time during the 
appeal period.

Separate evaluations may be assigned if there is subluxation or 
instability and, in a February 2010 rating decision, the Veteran 
was granted a separate 10 percent rating for lateral instability 
of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
In order to warrant a higher rating under this code, recurrent 
moderate subluxation or instability must be shown on examination.  
Subluxation has never been found on examination for either knee.  
While the Veteran previously reported that his knee would give 
way or lock, lateral instability was found for the first time 
during the September 2009 examination where it was noted to be 
slight and only for the left knee.  Locking has never been found 
during treatment or on examinations.  Therefore, a higher rating 
under Diagnostic Code 5257 for lateral instability of the left 
knee is not warranted.  

Instability of the right knee has never been found; therefore, a 
separate 10 percent rating is not warranted under Diagnostic Code 
5257 for that knee.

As the Veteran's left knee scar has been described as linear and 
superficial, was measured to be at most 15 x 0.3 centimeters (4.5 
sq. cm.), and was without limitation of motion, a compensable 
rating under Diagnostic Codes 7801 and 7802 is not available.  A 
rating under Diagnostic Code 7803 is not warranted, as the 
Veteran's scar is not unstable.  A compensable rating under 
Diagnostic Code 7804 is warranted for the Veteran's scar if it is 
shown to be painful on examination.  However, the January 2007, 
August 2009, and September 2009 VA examiners found that the 
Veteran's scar was not tender on examination and the Veteran 
himself has specifically reported that the scar is not painful.  
Diagnostic Code 7805 provides that other scars are rated on 
limitation of function of the affected part.  However, no 
evidence of record indicated, and the Veteran has not reported, 
that there was any limitation of motion secondary to his scar. 

There is also no evidence of impairment of the tibia and fibula, 
or genu recurvatum of either knee to warrant a separate rating 
under Diagnostic Codes 5256, 5262, and 5263.  

All other potentially applicable provisions of 38 C.F.R. Parts 3 
and 4, whether or not they have been raised by the Veteran, have 
been considered as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has found no basis to assign higher 
schedular rating.  

In summary, the Veteran's left knee disability manifested by a 
noncompensable degree limitation of flexion and extension with 
degenerative arthritis and patellofemoral syndrome, and 
therefore, warrants a 10 percent rating.  The Veteran's left knee 
lateral instability was found to be slight and therefore warrants 
the separate 10 percent rating.  The Veteran's right knee 
disability manifested by a noncompensable degree limitation of 
flexion and extension with degenerative joint disease and 
patellofemoral syndrome, and therefore, warrants a 10 percent 
rating.  Based on the foregoing, the claim for increase with 
respect to the left and right knee disabilities must be denied.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step--a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's left and right knee 
disabilities manifested by symptoms such as pain, limitation of 
motion, and slight instability.  These manifestations are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities and 
referral for consideration of extraschedular rating is, 
therefore, not warranted.

Hypertension

The Veteran's hypertension is rated as noncompensable under 
Diagnostic Code 7101, which pertains to hypertensive vascular 
disease (hypertension and isolated systolic hypertension).   
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual has 
a history of diastolic pressure that is predominantly 100 or more 
which requires continuous medication for control.  A 20 percent 
rating may be assigned with diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).  Where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does not 
provide for a zero percent rating, as in Diagnostic Code 7101, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

The Veteran has not been found to have hypertensive heart 
disease.  Accordingly, the Board will consider entitlement to a 
compensable rating for hypertension only.

The Veteran's service treatment records demonstrate that he was 
initially diagnosed as having hypertension in February 2003 and 
that he has been on anti-hypertensive medication since March 
2003.  His blood pressure readings prior to February 2003 were 
150/80, 146/86, and 138/66.  In February 2003 the blood pressure 
readings were 172/100, 177/89, 154/90, 165/98, 164/90, 169/83, 
178/90, and 140/100.  After medication was prescribed, the blood 
pressure readings for the remainder of his service were 156/75, 
147/71, and 140/88.  

While it is true that since service, the Veteran has had 
diastolic readings of 100 or more or systolic readings of 160 or 
more, out of all of the 21 blood pressure readings taken since 
service, a diastolic reading of 100 or more or a systolic reading 
of 160 or more has only been recorded 5 times.  Therefore, it 
cannot be found that he has diastolic readings that are 
predominantly 100 or systolic readings that are predominantly 
160.  

The Veteran has required medication for control of his 
hypertension since March 2003, but there was no history of 
diastolic readings predominately of 100 or more prior to taking 
the medication.  Prior to taking medication, the Veteran's blood 
pressure was recorded during service 11 times and only twice was 
a reading of 100 or more recorded.  Therefore, it cannot be found 
that he had a history of diastolic pressure that was 
predominantly 100 or more which required continuous medication 
for control.  Accordingly, his disability does not meet or 
approximate the criteria for a minimum rating of 10 percent under 
Diagnostic Code 7101.  38 C.F.R. §§ 4.7, 4.21 (2009).


Extraschedular Considerations

The Board has considered whether referral for an extraschedular 
rating is warranted.  In this case, the Veteran's hypertension 
requires medication for control and his blood pressure has been 
elevated at times.  The rating schedule contemplates these 
symptoms.  No other manifestations of the disability have been 
reported.  Hence further consideration of an extraschedular 
rating is not warranted. 



Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  38 C.F.R. § 4.16 (2008).

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the 
Veteran has not reported, and the evidence does not otherwise 
suggest, that he is unemployed or unemployable; thus, there is no 
evidence of unemployability and the issue of entitlement to TDIU 
is not raised.  


ORDER

Entitlement to a higher initial rating for degenerative arthritis 
with patellofemoral syndrome/chondromalacia patella, left knee, 
post-operative quadriceps tendon repair with scar; and lateral 
instability, is denied.  

Entitlement to a higher initial rating for degenerative joint 
disease and patellofemoral syndrome, right knee, is denied.  

Entitlement to a compensable initial rating for hypertension is 
denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


